PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/282,547
Filing Date: 22 Feb 2019
Appellant(s): KINSMAN et al.



__________________
Adam R. Stephenson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/18/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I. 	Issue 1— Appellant argues that “The Examiner’s section 112(b) rejection of claims 1-8 is error because the Examiner refuses to consider the teachings the specification provides to one of ordinary skill, as the claim language in Claim 1 is as accurate as the subject matter permits” (Appeal Brief, pages 6-8).
In the response to Appellant’s arguments that the limitation of claim 1 “wherein a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer” is “as accurate as the subject matter permits (Appeal Brief, pages 6- 8), Examiner respectfully disagree.
First, claim 1 directed to the product, and the product claims are defined by the structural limitations.  However, the claim 1 defines “a height of the encapsulation layer” in relation to the unspecified method step “to prevent a temporary protection layer from depositing over the encapsulation layer.”  Thus, it appears that “a height of the encapsulation layer” is defined by the method step “depositing over the encapsulation layer”.  However, because the claim language does not specify in what part of the 
Second, from the claim language, it is unclear whether “a temporary protection layer” is a part of the final device.  According to Figure 7 of the Appellant’s Specification ([0065]), the temporary protection layer is removed and it is not a part of the final device. Thus, one of ordinary skill in the art would not know how to choose “a height of the encapsulation layer”, because there are no “a temporary protection layer” in the final device. Thus, the bounds of claim 1 are not defined and the claim 1 is indefinite.
Third, even if the limitation “wherein a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer” is considered to be as a functional limitation, this limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim 1 and thus is indefinite, In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). Specifically, it is unclear how height of the encapsulation layer should be configured to be able perform the function of preventing a temporary protection layer from depositing over the encapsulation layer.  Thus, in the present case, the claim 1 merely recites a description of a problem to be solved or a function or result achieved by the invention and the boundaries of the claim scope is unclear. Halliburton Energy Servs., Inc. v. M-1 LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (see also MPEP 
II. 	Issue 2— Appellant argues that “Section 103(a) Rejection of Claims 1 and 8 over U.S. Pat. App. Pub. No.20060145077 (hereinafter “Kim”) in view of U.S. Pat. App. Pub. No. 20120274835 (hereinafter “Gidon”) and Claims 1-5 over U.S. Pat. App. Pub. No. 20110156188 (hereinafter “Tu” in view of U.S. Pat. App. Pub. No. 20130020468 (‘Mitsuhashi’) are error for failure to establish a prima facie case in view of a flawed claim construction for temporary protection layer ” (Appeal Brief, page 10).
	In response to Appellant’s arguments that rejection of claim 1 over Tu in view of Mitsuhashi are error, because Tu does not disclose “a temporary protection layer” (Appeal Brief, pages 10- 14), Examiner respectfully disagrees. 
	First, the limitation “wherein a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer” is considered to be a functional and/or product-by-process limitation. Thus, “a height of the encapsulation layer” should be chosen to perform the function of preventing “a temporary protection layer from deposition over the encapsulation layer.” The claim language does not require that “a temporary protection layer” should be present in the structure. Moreover, in the final device shown in Fig.7 of the Appellant’s Specification ([0065]), “a temporary protection layer” is removed. The temporary protection layer as claimed is part of the method of making the device, and does not structurally distinguish the claimed invention over the prior art. 
	Second, Tu discloses the encapsulation layer with a height (Fig.4C, numeral 50). 
	In response to Appellant’s arguments that Kim fails to disclose “a temporary protection layer deposited over the encapsulation layer…” (Appeal Brief, page 15), Examiner respectfully disagrees for the similar reasons presented above.  
	First, the limitation “wherein a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer” is considered to be a functional and/or production by process limitation. Thus, “a height of the encapsulation layer” should be chosen to perform the function of preventing “a temporary protection layer from deposition over the encapsulation layer.” The claim language does not require that “a temporary protection layer” should be present in the structure. Moreover, in the final device shown in Fig.7 of the Appellant’s Specification ([0065]), “a temporary protection layer” is removed. The temporary protection layer as 
	Second, Kim discloses the encapsulation layer with a height (Fig.3, numeral 120).  And because in Fig. 3 of Kim there is no “a temporary protection layer” over “the encapsulation layer”, it is considered that the height of the encapsulation layer (120) is able to perform the function of preventing a theoretical temporary protection layer from deposition over the encapsulation layer.  Thus, the claim limitation “wherein a height of the encapsulation layer perpendicular to a largest planar surface of the semiconductor wafer is configured to prevent a temporary protection layer from depositing over the encapsulation layer” is considered to be met by Kim.
	Appellant did not provide separated arguments regarding rejection of dependent claims 2-8. Thus, the rejection of the claims 2-8 are sustained for the same reasons as applied to claim 1.
	 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JULIA SLUTSKER/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
Conferees:

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.